 Case 2:20-cv-02291-DOC-KES Document 116 Filed 05/20/20 Page 1 of 4 Page ID #:1806




 1 SPERTUS, LANDES & UMHOFER, LLP
   Matthew Donald Umhofer (SBN 206607)
 2 Elizabeth A. Mitchell (SBN 251139)
 3 617 W. 7th Street, Suite 200
   Los Angeles, California 90017
 4 Telephone: (213) 205-6520
 5 Facsimile: (213) 205-6521
   mumhofer@spertuslaw.com
 6 emitchell@spertuslaw.com
 7
     Attorneys for Plaintiffs
 8
 9
                                UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
     LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
12                                         Assigned to Judge David O. Carter
13                    Plaintiffs,
                                                        PLAINTIFFS’ RESPONSE TO
14         vs.                                          CITY AND COUNTY PLAN
                                                        IMPLEMENTING COURT
15                                                      ORDER DATED MAY 15, 2020
   CITY OF LOS ANGELES, a municipal entity;             .
16 COUNTY OF LOS ANGELES, a municipal
17 entity; and DOES 1 through 10 inclusive,
18                    Defendants.
19
20         Plaintiffs LA Alliance for Human Rights, Charles Van Scoy, Harry Tashdjian,
21 George Frem, Leandro Suarez, Joseph Burk, Gary Whitter, Karyn Pinsky, and Charles
22 Malow (collectively “Plaintiffs”) hereby submit the following response to Defendants City
23 and County’s separate plans filed in response to the Order re: Preliminary Injunction issued
24 May 15, 2020:
25
26 ///
27 ///
28
                                             1
          PLAINTIFFS’ RESPONSE TO CITY AND COUNTY PLAN IMPLEMENTING COURT ORDER
 Case 2:20-cv-02291-DOC-KES Document 116 Filed 05/20/20 Page 2 of 4 Page ID #:1807




 1         Plaintiffs recognize the tremendous amount of work that has gone into developing
 2 the City and County’s respective plans within just a few days and support efforts to provide
 3 alternative housing to thousands in a thoughtful manner, including outreach and hygiene
 4 efforts. However, there are several issues that concern Plaintiffs about each plan.
 5
 6         City’s “Phase 1” and “Phase 2” Should Happen Simultaneously
 7         Plaintiffs applaud the City’s plan to create alternative housing for 3,100 persons
 8 estimated to reside near the freeways within a matter of months. However, it must be
 9 made clear that the plan to provide alternative housing and relocate approximately 3,100
10 persons is separate and distinct from Project Roomkey and recreation center exit plans.
11 The Court’s order, to Plaintiff’s understanding, has nothing to do with Project Roomkey
12 and rec center exit plans which must be handled separately and simultaneously. Plaintiffs
13 object to the timing of the freeway-targeted shelters occurring only after Project Roomkey
14 and Recreation Center exit plans take place. The two plans are not mutually exclusive.
15         Plaintiffs recognize the City’s plan is carefully crafted to comply with Centers for
16 Disease Control and Prevention (CDC) and Department of Public Health (DPH) guidelines
17 concerning COVID-19 which provides: “If individual housing options are not available,
18 allow people who are living unsheltered or in encampments to remain where they are.”
19 See Interim Guidance on Unsheltered Homelessness and Coronavirus Disease 2019
20 (COVID-19) for Homeless Service Providers and Local Officials, at
21 https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/unsheltered-
22 homelessness.html#facility-encampments (last visited May 19, 2020 at 3:58pm).
23 According to the Court’s order, housing accommodations which would meet COVID-19
24 distancing requirements must be provided, therefore no conflict should exist preventing
25 the City from implementing plans immediately.
26
27
28
                                             2
          PLAINTIFFS’ RESPONSE TO CITY AND COUNTY PLAN IMPLEMENTING COURT ORDER
 Case 2:20-cv-02291-DOC-KES Document 116 Filed 05/20/20 Page 3 of 4 Page ID #:1808




 1         If the City’s position is that its resources are taxed to capacity, and there is an
 2 inability to work on both Project Roomkey and rec center exits and freeway clearing
 3 simultaneously, that should be explained and ultimately resolved.
 4         County Needs to Increase Bed Capacity and Funding
 5         Plaintiffs further applaud the implementation of pilot projects and outreach by the
 6 County to homeless individuals near freeways. However, County’s plan does not address
 7 the 3,000-4,000 individuals under, above, and around freeways that are within the county
 8 but not in the City of LA or unincorporated areas. While the County notes its intent to
 9 work with other cities within its borders, no timeline or concrete details have been
10 provided for that to occur. And while the County notes it is not responsible for “hygiene,
11 housing, or enforcement policies” within other cities’ borders, it IS responsible for
12 maintaining public health and providing healthcare to indigents within the County.
13         Most importantly, the County is the entity that receives most of the funding from
14 the state and federal government, as well as income through Measure H, Property taxes,
15 and other sources. As such, the County should be increasing its commitment to provide
16 shelter for more than “200-350” people. It is also unacceptable that the County would
17 not commit to additional funding for operational costs for the City shelters that will be
18 coming online in the next several months; a commit to simply “work together” or even go
19 to a mediator is not sufficient, and highlights the upcoming issues that will arise as the
20 parties work towards larger solutions.
21         Finally, Plaintiffs note that given the health crisis, voluntary relocation away from
22 freeways is inadequate. Plaintiffs concur that persons voluntarily moving into alternative
23 options is ideal, and voluntary compliance should be fully maximized. However, given
24 the health crisis, particularly the nexus between pulmonary health, freeway proximity,
25 and COVID-19, the County has an obligation to ensure those locations are ultimately
26 cleared of human habitation.
27
28
                                             3
          PLAINTIFFS’ RESPONSE TO CITY AND COUNTY PLAN IMPLEMENTING COURT ORDER
 Case 2:20-cv-02291-DOC-KES Document 116 Filed 05/20/20 Page 4 of 4 Page ID #:1809




 1 Dated: May 20, 2020                 /s/ Elizabeth A. Mitchell
                                        SPERTUS, LANDES & UMHOFER, LLP
 2                                      Matthew Donald Umhofer (SBN 206607)
                                        Elizabeth A. Mitchell (SBN 251139)
 3
 4                                      Attorneys for Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
        PLAINTIFFS’ RESPONSE TO CITY AND COUNTY PLAN IMPLEMENTING COURT ORDER
